Title: From George Washington to Brigadier General James Clinton, 24 January 1780
From: Washington, George
To: Clinton, James


          
            Dear Sir
            Head Quarters [Morristown] 24 January 1780
          
          I should have been glad had the situation of the Army, in respect to General Officers, admitted of my granting your request for a longer continuance of your furlough: But I am really obliged to dispense with many necessary Camp duties and to send Officers of inferior Ranks upon commands which ought in propriety to fall to General Officers. We have at this time but two Brigadiers of the line in Camp, and one of them, General Irvine has pressing calls to visit his family and waits the return of you or General Huntington. You will see by the above that I am under the necessity of desiring you to join your Brigade as soon as you possibly can. I am Dear Sir yr most obt Servt
          
            Go: Washington
          
        